       Case 2:19-cv-11495-LMA-KWR Document 1 Filed 07/03/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUSIANA

AMERICAN RIVER TRANSPORTATION CO.,                      CIVIL ACTION NO.:
LLC d/b/a ARTCO STEVEDORING                             Admiralty – Rule 9(h)

VERSUS                                                  SECTION ___ | DIVISION ___

M/V TOMINI SYMPHONY, her engines, tackle,               JUDGE
apparel, etc., in rem
                                                        MAGISTRATE

                                    VERIFIED COMPLAINT

       The Complaint of Plaintiff, American River Transportation Co. LLC d/b/a ARTCO

Stevedoring (“ARTCO Stevedoring”), against Defendant, M/V TOMINI SYMPHONY, her

engines, tackle, apparel, etc., in rem, in a cause of action under 46 U.S.C. § 31342 and Rule C of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions and within

the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, avers as follows:

                                                  1.

       At all times hereinafter, Plaintiff, ARTCO Stevedoring, was and is now a limited liability

company duly organized under the law of the State of Delaware with its principal place of business

in the State of Illinois, doing business within the State of Louisiana.

                                                  2.

       At all times hereinafter, Defendant, M/V TOMINI SYMPHONY (the “Vessel”), was and

is now a bulk carrier bearing IMO No. 9718143 with an overall length of 199.9 meters, a breadth

of 32 meters, and flying under the flag of the Marshall Islands. The vessel is or will be in the

jurisdiction of the Eastern District of Louisiana.
       Case 2:19-cv-11495-LMA-KWR Document 1 Filed 07/03/19 Page 2 of 5



                                                 3.

       This is a claim, in rem, under the maritime jurisdiction of the United States and this

Honorable Court in accordance with 28 U.S.C. § 1333, Rule 9(h) of the Federal Rules of Civil

Procedure, and Rule C of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions.

                                                 4.

       ARTCO Stevedoring owns and operates a mid-stream buoy berth located at Mile 121 AHP,

Lower Mississippi River. This berth provides dockage and other necessary services for ocean

going vessels to load/unload cargo.

                                                 5.

       On or about April 16, 2019, the Vessel entered the ARTCO Stevedoring berth in order to

unload its cargo. Prior to entering the berth, the Master of the Vessel and the agent for the Vessel

signed an Application for Berth Ocean Going Vessels (“Berth Application”) on behalf of the

Vessel and its owners/operators in which the Vessel and its owners/operators agreed to follow and

comply with all rules and regulations of American River Transportation Co. LLC d/b/a ARTCO

Stevedoring Published Ship Mooring & Associated Fees and Rules (“ARTCO Stevedoring

Rules”).

                                                 6.

       In relevant part, the ARTCO Stevedoring Rules provide the following:

              The signed Application for Berth, when received by the facility or berth with
              delivery of other documents set out in this paragraph II. C, and/or the use of
              the facilities and services, and/or the mooring and/or anchoring of the vessel,
              shall constitute a contract between ARTCO STEVEDORING and the vessel
              and the User to abide by the rules and regulations of and to be jointly and
              severally liable for all charges of whatsoever kind or nature in this document
              and for any liabilities arising therefrom. All charges incurred by the vessel
              and Users, as set forth in this document, shall be the responsibility of and
       Case 2:19-cv-11495-LMA-KWR Document 1 Filed 07/03/19 Page 3 of 5



              payable by the representative of the vessel and/or User that files the
              Application for Berth.

              …

              Every vessel upon entering the berth (docking), leaving the berth
              (undocking), shifting while in berth (warping), or lying at berth, shall be
              required to make use of a sufficient number of tugs at the vessel’s risk and
              expense. The number of tugs used shall be at the discretion of the vessel
              and/or pilot

              …

              The mooring and anchoring of the vessel shall be the sole responsibility of
              the vessel and its Master.

              …

              All charges incurred by the vessel during their stay must be paid prior to
              departure. This will include all dockage, tug boat, line handling, launch boat,
              pilot access, and security charges. We advise that charges for “hold-in tugs”
              and “re-attaching lines” are considered to also be for the account of the vessel
              and would be paid by the vessel prior to departure.

                                                 7.

       While in the berth, the Vessel incurred charges for several services, including but not

limited to dockage services, launch boat services, tug services, and line handling services.

                                                 8.

       The Vessel completed loading operations on April 24, 2019 and departed the berth on the

same day.

                                                 9.

       ARTCO Stevedoring presented an invoice in the amount of $551,052.00 to the Vessel,

which represents the balance due to ARTCO Stevedoring for all services provided to the Vessel at

the berth. To date, the outstanding balance has not been paid.
       Case 2:19-cv-11495-LMA-KWR Document 1 Filed 07/03/19 Page 4 of 5



                                                 10.

       Pursuant to Berth Application and the ARTCO Stevedoring Rules, the Vessel is obligated

to pay the fees for services provided to it in the berth together with court costs and expenses

incurred by ARTCO Stevedoring. Moreover, ARTCO Stevedoring has a maritime lien against the

Vessel, as the damages claimed herein arise from ARTCO Stevedoring’s provision of necessaries

to the Vessel pursuant to the Federal Maritime Lien Act, 46 U.S.C. § 31342 et seq.

                                                 11.

       ARTCO Stevedoring has a maritime lien against the Vessel for the full amount of its claim,

and is entitled to have the Vessel seized and sold, and further to have the charges paid in preference

and priority to other claims.

       WHEREFORE, ARTCO Stevedoring prays that:

       1.      A copy of the Verified Complaint be served upon the Vessel, in rem;

       2.      All persons claiming any right, title, or interest in the Vessel her engines, boilers,

               tackle, appurtenances, etc., be summoned to appear, file their claim, as owner, and

               to answer under oath all and singular the matters aforesaid, and that after due

               proceedings, said Vessel be condemned and sold to pay the demands aforesaid, with

               interest costs, and disbursements;

       3.      That the Court recognize a maritime lien against the Vessel, in rem, in favor of

               ARTCO Stevedoring for an amount in amount of $551,052.00, plus interest;

       4.      That a Warrant of Arrest be issued calling for the Vessel to be seized to satisfy

               Plaintiff’s claim; and

       5.      That Judgment be entered in favor of ARTCO Stevedoring against the Vessel, in

               rem, at least in the amount of $551,052.00, together with all other amounts shown
      Case 2:19-cv-11495-LMA-KWR Document 1 Filed 07/03/19 Page 5 of 5



             at trial including, but not limited to, interest and attorney’s fees, and that this

             Judgment be recognized as a priority claim based upon the Federal Maritime Lien

             Act so that it is paid in preference and priority to all other claims of liens including

             any ship mortgage(s).

                                                     Respectfully submitted:

                                                     SALLEY HITE MERCER & RESOR, LLC

                                                     /s/ Kevin Frey
                                                     DAVID M. FLOTTE T.A. (#1364)
                                                     KEVIN M. FREY (#35133)
                                                     365 Canal Street, Suite 1710
                                                     New Orleans, Louisiana 70130
                                                     Tel.: (504) 566-8800
                                                     Fax: (504) 566-8828
                                                     dflotte@shmrlaw.com
                                                     kfrey@shmrlaw.com

                                                     Counsel for Plaintiff,
                                                     American River Transportation Co., LLC
                                                     d/b/a ARTCO Stevedoring


PLEASE HOLD SERVICE:

M/V TOMINI SYMPHONY, her engines, tackle, apparel, etc., in rem
